In the United States Court of Federal Claims
                                      No. 21-1864C
                                 (Filed: August 9, 2022)
                               NOT FOR PUBLICATION
***************************************
LAUNA GOLDDEEN OGBURN,                *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                 OPINION AND ORDER
       Plaintiff Launa Golddeen Ogburn — proceeding pro se — seeks monetary and
equitable relief from the United States. See Am. Compl. at 2–4 (ECF 16); Compl. (ECF
1). After I denied the government’s original motion to dismiss and ordered Plaintiff
to amend her pleadings, see Order (ECF 14), Plaintiff filed her amended complaint
and the government filed a new motion to dismiss. See Def.’s Mot. to Dismiss (ECF
22); Pl.’s Resp. (ECF 23); Def.’s Reply (ECF 24).1 The motion is GRANTED, and the
case is DISMISSED.
       This Court’s subject-matter jurisdiction — its authority to pass judgment on
the cases before it — is limited to specific types of claims against the federal
government, most commonly money claims under the Tucker Act. See, e.g., 28 U.S.C.
§ 1491(a)(1); see also Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997). This
Court lacks jurisdiction over claims for money when Congress enacts a
“comprehensive remedial scheme” assigning jurisdiction elsewhere. See Horne v.
Dep’t of Agric., 569 U.S. 513, 527 (2013). This Court also lacks jurisdiction over claims
outside the statute of limitations — six years, unless a statute provides otherwise.
John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 132 (2008); 28 U.S.C.




1 On June 13, 2022, the Court received a document from Ms. Ogburn captioned “Unidentified Spell
Check Corrections to Response,” and on June 17, 2022, the Court received a new version of Ms.
Ogburn’s response to Defendant’s motion to dismiss, both of which shall be FILED by my leave. To
the extent either document seeks any additional relief, it is DENIED.
§ 2501. The burden is on Plaintiff to establish jurisdiction. Ibrahim v. United States,
112 Fed. Cl. 333, 336 (2013).
       The government may move to dismiss based on facts showing that jurisdiction
does not exist. See, e.g., Banks v. United States, 741 F.3d 1268, 1277 (Fed. Cir. 2014).
When the government does so, only unchallenged factual allegations in the complaint
are accepted as true. Id. “[W]hen considering a motion to dismiss where the
jurisdictional facts in the complaint … are challenged,” this Court can find the
relevant facts itself. Moyer v. United States, 190 F.3d 1314, 1318 (Fed. Cir. 1999).
      Plaintiff’s claims arise from her federal employment and subsequent
retirement. It appears that Plaintiff left federal employment in 2012. See Ogburn v.
Merit Sys. Prot. Bd., 750 F. App’x 990, 990 (Fed. Cir. 2018). She filed suit in 2021,
more than six years later. See Compl. (ECF 1). Any claims based on the time when
Plaintiff was employed, or on the circumstances of her retirement, are therefore
outside the statute of limitations. As a result, this Court lacks jurisdiction over those
claims, and they must be dismissed.
       Plaintiff’s remaining claims involve the calculation and payment of retirement
benefits after she left federal employment. Federal employee retirement benefits are
governed by two systems: the Civil Service Retirement System (“CSRS”), 5 U.S.C.
§§ 8331–8351, and the Federal Employees Retirement System (“FERS”), 5 U.S.C.
§§ 8401–8479. Agee v. United States, 77 Fed. Cl. 84, 91 (2007). Plaintiff characterizes
her claim as requesting benefits under FERS. See, e.g., Compl. at 2, 4; Am. Compl. at
3–4 (ECF 16), 13 (ECF 16-1). The exact characterization does not matter, however,
because this Court does not have jurisdiction over claims based on either system.
Agee, 77 Fed. Cl. at 92. Both systems include their own internal review processes that
displace this Court’s jurisdiction.
      Pro se plaintiffs like Ms. Ogburn are “entitled to a liberal construction of [their]
pleadings.” See Howard-Pinson v. United States, 74 Fed. Cl. 551, 553 (2006) (citing
Haines v. Kerner, 404 U.S. 519, 520–21 (1972)). To the extent Plaintiff intended to
bring any claims involving anything other than her employment, retirement, or
retirement benefits, she has not stated a claim upon which relief can be granted. See
RCFC 12(b)(6).




                                          -2-
                           CONCLUSION
For the foregoing reasons Defendant’s Motion to Dismiss is GRANTED.
The Clerk is directed to enter judgment accordingly.


IT IS SO ORDERED.
                                       s/ Stephen S. Schwartz
                                       STEPHEN S. SCHWARTZ
                                       Judge




                                 -3-